Title: To James Madison from Peter Kuhn, Jr., 4 July 1807
From: Kuhn, Peter, Jr.
To: Madison, James



Sir
Genoa 4 July 1807

I have the honour herewith to inclose you the cimi: Annual accout of the American Arrivals of Vessels and Cargoes in the Port of Genoa for the Six Months ending with the last day of June Ulto.
On the 12th. of June I recieved a letter from the Prefect of this Department (Circular to the Foreign Consuls and Commercial Agents residing in Genoa) alledging a deficiency in forms Regarding the Authority under which the exercise of their functions were Sanctioned by the French Government excepting only the Austrian and Turkish Consuls.
From the address of the Letters Patent granted me by His Excellency The President to this Office I presented them upon the Union of Liguria to France to H. I. H. the Arch Treasurer and obtained his Provisional Exequator in form of a "Decree by Virtue of Power vested in him by His Majesty the Emperour and King" which consequently gave me Sufficient ground to conclude that the American Consulate at Genoa was Conducted under every Authorization.
I replied to the Prefects Circular on the 17th. in the manner of the Copy inclosed and after Some days was answered to in the confused and obscure diction of his letter dated the 22. also inclosed in which for the first time mention is made of the necessity of my signing "le Process Verbal" without saying to what tendency.  To loose as little time as possible in coming to an Idea of the Prefects pretention I called upon him in person and found the Process Verbal to be an acknowledgement on the part of the Consul or Commercial Agent that his functions under the Actual Letters Patent or Exequator would not be acknowledged by the French Government for a longer time than Six Months from the 22 June.
I made an exception to the shortness of time in event His Majesty should wish New Credentials to be procured; but at that moment the Prefect could make no deviation as his instructions were general to the Consuls &ca. however said that at the expiration of the Six Months a further time would be allowed.  His refusal to deliver up the Letters Patent together with Seing the Signatures of all the other Consuls and Coml. Agents to a like declaration induced me to put my Signature to the Process Verbal.
From the extent of Sea Coast many agents are appointed by the Consuls residing in Genoa which is not seen with pleasure here from the Rigour of the Conscription Law as these under agents are allowed privildges; I have but one on the East and another on the West Coast, whereas other Consuls, have fourteen; I have made Mention of this in my letter to the Prefect of the 17. June as I consider these new Measures principally to annul Said Appointments and to let the Prefect see that if there is a want of discretion on my part in that respect it is in not having a Sufficient Number of agents upon the Coast.
After obtaining through our Minister at Paris to whom I shall send my Letters Patent the opinion of His Majesty the Emperor I shall have the honour to make you further Communication on the Subject.  I have the Honour to be Sir. Your Most Obdt. And very humble Servt.

Peter Kuhn Junr.

